Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
IDS received 2/3/2020 and 10/16/2020 have been entered.

Status of Claims
Claims 1-15 are under examination. 
Priority
This application is a CON of 15/314,393 (filed 11/28/2016) PAT 10465229 which is a 371 of PCT/US15/32609 (filed 5/27/2015 has PRO 62/003,221 (filed 5/27/2014).

Specification
The CON data in page 1 of specification is missing.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Objections
Claim 15 is objected to because of the following informalities:  it depends on itself.  Appropriate correction is required. Claim 15 is interpreted as to be depended on claim 13.

Claim Interpretation
Claims 3-4 and 11 recite the intended use for the claimed system without providing structural limitations to the system, therefore, claims 3-4 and 11 are rejected together with their independent claims as long as the component of the system is taught which is capable of accomplish the intended use. Claims 8 and 15 directs to how the metalized film is coated on the surface of the substrate, since their independent claims direct to device/system, thus the end product/device is not limited to how it is made as long as the end product has the same component as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita (Microchemical Journal, 1994, 49:226-234).
Kinoshita teaches a system for detecting serum samples (page 227, 3rd full paragraph, line 4++). 
For Claims 1, 3-4, 9 and 11: the reference teaches a detection comprising: one reaction solution including pyruvate and NADH (page 230, 2nd full paragraph, line 3++) and a biosensor (broadly read on any device because “biosensor” is not defined in the specification to be distinct from the teaching of membrane-covered PFC electrode, page 229, 2nd full paragraph, line 1++). 
For Claims 2 and 10: the reference teaches the bodily sample comprising sera/serum (page 227, 3rd full paragraph, line 4++) 
For Claims 5 and 12: the reference teaches the biosensor including a working electrode formed on a surface of a substrate: membrane covered carbon electrode (PFC electrode, page 227, 2nd full paragraph, line 1++), a counter electrode formed on the surface of the substrate: platinum disk (page 227, 4th full paragraph, line 6++) and a measuring device (page 227, 4th full paragraph++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kinoshita in view of Shinozuka (US6720164).
Kinoshita teaches what is above as applied.
Kinoshita does not explicitly teach the working electrode and the counter electrode comprise metalized films comprises gold, etc., as recited in claims 6-8 and 13-15. However, Kinoshita teaches membrane covered carbon electrodes (page 227, 2nd full paragraph++) as working electrode and platinum disk as counter electrode electrodes (page 227, 4th full paragraph, line 6++).
Shinozuka teaches sensitive (col. 2, line 52++) detection of PDH (col. 5, line 8++) by quantification of NADH (col. 6, line 33++) using a two-electrode biosensor with working/counter electrodes (col. 4, line 13++), measuring the current flow (col. 7, line 12++, col. 8, line19++), wherein the working/counter electrodes comprise metalized films with gold/carbon/silver (col. 4, line 15++) coating the surface of the insulating support/plastic/films (col. 4, line 35++) by screen-print (col. 4, line 32++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the invention to use metalized film coated substrate as working and counter electrode to measure NAD+ from bodily fluid sample.  
A person of ordinary skill in the art would have been motivated before the effective filing date of the invention to make the modification because all the cited references teach detection of PDH activity and Shinozuka teaches sensitive detection of PDH by quantify NADH using a metalized film coated two-electrode biosensor (col. 4, line 13++) to achieve better detection. In addition, it is obvious for a person of ordinary skill in the art to substitute the working/counter electrodes as taught by Kinoshita with metalized film coated electrodes to achieve the anticipated success of sensitive/accurate sample detection.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because the cited references teach the various components of the claimed system including metalized film coated substrate as working/counter electrode, etc. is routine and known in the art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1-6 of US10465229. Although the conflicting claims are not identical, they are not patentably distinct from each other, because both are directed to solution including pyruvate and NADH and biosensor (metalized film coated working/counter electrodes), wherein the patent directs to method of using the solution and biosensor, therefore the instant application is rendered obvious of the patent.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653